IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,859



                    EX PARTE MADALENO R. MEDINA, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 12366-A IN THE 344TH DISTRICT COURT
                         FROM CHAMBERS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

more than 200 grams of cocaine with intent to deliver and sentenced to ten years’ imprisonment and

a $1000 fine. He did not appeal his conviction.

       Applicant contends that his counsel was ineffective because Applicant pled guilty pursuant

to an agreement that he would be considered for shock probation, but counsel failed to timely file

a motion to have shock probation granted. Trial counsel filed an affidavit with the trial court. Based
                                                                                       MEDINA - 2

on that affidavit, the trial court determined that Applicant’s plea was pursuant to an agreement that

he would be considered for shock probation, which could not be carried out because counsel failed

to timely file a motion for shock probation. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 12366 in the 344th Judicial District Court of

Chambers County is set aside, and Applicant is remanded to the trial court to answer the charge

against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division.



Delivered: March 5, 2008
Do Not Publish